Citation Nr: 0326175	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

2.  Entitlement to service connection for a right shoulder 
disorder, on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
disorder, on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  He service in the Southwest Asia Theater of 
operations during Operations Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

Upon the veteran's request, a personal hearing at the RO was 
scheduled for him in November 2001.  In November 2001, the 
veteran withdrew his request for a personal hearing and his 
issues on appeal.  In December 2002, the RO clarified with 
the veteran that he wished only to withdraw his appearance at 
a personal hearing, and to continue his appeal.  As such, his 
hearing request is considered as withdrawn.  38 C.F.R. § 
20.704(e) (2002).


FINDINGS OF FACT

1.  Service medical records reflect no findings of a right 
knee, right shoulder or left shoulder disorder.

2.  Chondromalacia of the right knee was not noted during 
service; and the veteran's right knee chondromalacia has not 
been medically linked to his period of service.  

3.  There are no objective indications of continuing right 
shoulder disability manifested by shoulder pain, nor is a 
diagnosis of a continuing right shoulder disability of 
record.

4.  There are no objective indications of continuing left 
shoulder disability manifested by shoulder pain, nor is a 
diagnosis of a continuing left shoulder disability of record.  


CONCLUSIONS OF LAW

1.  A disability manifested by chondromalacia the right knee, 
including as due to undiagnosed illness, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A chronic disability of the right shoulder, including as 
due to undiagnosed illness, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.317.

3.  A chronic disability of the left shoulder, including as 
due to undiagnosed illness, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the a letter from the RO 
in January 2002, in a supplemental statement of the case 
(SSOC) issued in January 2003, and in a letter from the RO in 
May 2003, of the evidence necessary for establishment of 
service connection.  The Board concludes that the discussions 
in the SSOC and letters from the RO adequately informed the 
veteran of the evidence needed to substantiate his claims and 
complied with VA's notification requirements, including 
notifying the veteran's of his and VA's respective duties for 
obtaining evidence and information.  In the letter sent to 
the veteran in May 2003, the RO requested additional 
evidence.  This letter notified the veteran of the type of 
evidence necessary to substantiate the claims and it informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

There is no indication in the record that any additional 
relevant available evidence has not been obtained.  
Associated with the claims folder are the veteran's service 
medical records, VA treatment records, and private treatment 
records.  The veteran was also afforded a VA examination in 
1998.  An additional medical opinion in this case is not 
required as the service medical records are negative for any 
complaints or findings of a right knee or right or left 
shoulder disorder and the competent medical evidence of 
record established that the veteran does not currently have a 
right or left shoulder disorder.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, and additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

The veteran's January 1989 enlistment examination noted 
normal upper and lower extremities and musculoskeletal 
examinations.  A March 1992 flight physical and June 1993 
separation examination also noted normal upper and lower 
extremities and musculoskeletal examinations.  No right knee, 
right shoulder, or left shoulder complaints or findings were 
noted in service.  Service medical records are referable to 
left, not right, patella tendonitis; and service connection 
is in effect for a left knee disability.  

VA outpatient treatment records dated from May 1995 to June 
1995 were not referable to joint pain or musculoskeletal 
ailments.  

In July 1995, the veteran underwent a Persian Gulf registry 
examination.  There were no diagnoses indicating a chronic 
right knee, right shoulder, or left shoulder disability.  

In June 1998, a former comrade who served with the veteran 
during the Persian Gulf War indicated that the veteran was 
exposed to petro chemical fumes from burning old fields and 
the exhausts from helicopters he helped launch and recover; 
that the veteran took unidentified pills in service, and that 
he was exposed to depleted uranium from being in a bomb dump.  

On VA examination of the joints in November 1998, the veteran 
reported joint stiffness and pain, bilateral knees and 
bilateral shoulders.  X-rays of the both shoulders were 
normal.  Examination of the shoulders revealed that the 
veteran had full range of motion, with no elicited signs of 
pain as the shoulders were manipulated.  In the knees, range 
of motion was from 0 to 140 degrees, with tight joints.  The 
patella was freely movable, and the veteran could do a full 
squat with no apparent difficulty or pain.  The request asked 
of the examiner was to make a diagnosis of the veteran's 
disease, and the examiner stated that his diagnosis was 
normal knees and normal shoulders.  The examiner noted that 
the veteran took Motrin for pain allegedly in his joints.  
The diagnosis was normal knees, normal shoulders, no evidence 
of pathology in the veteran's joints as examined.  

On VA psychiatric examination in November 1998, the veteran 
reported having increased pain in his knees and shoulders 
since service separation.  The diagnosis included pain 
disorder associated with psychological factors.  

Private medical records dated in January 2000 show that the 
veteran was evaluated for pain in the knees.  He said that he 
had left knee pain since 1993 and right knee pain for only 
two weeks.  The assessment was bilateral knee pain.  The same 
was noted in March 2000.  A private x-ray of bilateral knees 
in March 2000 revealed no evidence of fracture or 
subluxation, and no bony, joint, or soft tissue abnormalities 
were identified.  The impression was negative examination of 
both knees.  Knee pain was noted again in April 2000.  

A private magnetic resonance image (MRI) of the right knee in 
April 2000 revealed a small benign bone island in the lateral 
femoral condoyle; with the examination otherwise within 
normal limits.  

In May 2000, the veteran was seen privately for complaints of 
pain in both knees.  He said that he had increasing pain in 
the right knee shortly after service discharge.  A physical 
examination, and review of the veteran's x-rays and MRI 
revealed an examination impression of patellar 
chondromalacia.  In June 2000, he was doing better.  Also, in 
May 2000, the veteran was seen privately at an orthopedic 
clinic for aching and stabbing pain and giving out of the 
knees.  

Private treatment records dated in August 2000 reveal that 
the veteran presented with pain in both knees.  After 
physical examination, the impression was ongoing and apparent 
increasing patellar chondromalacia changes.  Later in August 
2000, the veteran was seen for complaints of ongoing 
bilateral knee discomfort.  The impression was ongoing 
patellar chondromalacia.  

The veteran contends that he has disability manifested by 
joint stiffness which originated in service, or which is a 
symptom of an undiagnosed illness which resulted from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

The service medical records do not show any right or left 
shoulder complaints or findings.  VA and private medical 
records show no diagnosis for a bilateral shoulder condition, 
and x-rays taken of the shoulders in 1998 were negative.  One 
essential requirement for service connection is competent 
medical evidence of a current disability.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  As a layperson, the veteran 
and his fellow comrade have no competence to give a medical 
opinion on diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition to which it is attributed, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The claimed conditions were 
not incurred in or aggravated by service.  When referred for 
VA examination in November 1998, in conjunction with his 
claim for undiagnosed illness, the VA examiner opined that 
the veteran had normal shoulders, with no evidence of 
pathology in his joints as examined.  There was full range of 
motion of the shoulders and there were no objective signs of 
pain elicited as the veteran manipulated the shoulders during 
examination.  The examiner diagnosed normal shoulders with no 
evidence of pathology.  As the medical evidence demonstrates 
the veteran currently does not have a right or left shoulder 
disability and there are no objective indications of a 
chronic shoulder disability, there is no basis for service 
connection on a direct basis or on the basis of being a 
symptom of an undiagnosed illness.  

The post-service medical evidence establishes that the 
veteran currently has a right knee disorder, diagnosed as 
patellar chondromalacia.  As there is a recognized clinical 
diagnosis for this condition, it is not, by definition, a 
manifestation of undiagnosed illness.  Accordingly, to the 
extent that the claim is for undiagnosed illness, it is one 
as to which there is no legal entitlement.  Cf. 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2002); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  On a direct basis, service 
medical records are silent with regard to any complaints 
objective findings pertaining to the right knee.  On VA 
examination in November 1998, the examiner opined that the 
veteran's knee was normal, and a right knee disorder was not 
diagnosed until several years after the veteran's separation 
from service.  VA and private medical records do not show 
that the veteran's current right knee disorder is related to 
service.  Accordingly, service connection on a direct basis 
must also be denied.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for a right knee disorder, a 
right shoulder disorder, and a left shoulder disorder on a 
direct basis or, in the alternative, as disabilities due to 
undiagnosed illness.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, on a direct 
basis or, in the alternative, as a disability due to 
undiagnosed illness is denied.

Service connection for a right shoulder disorder, on a direct 
basis or, in the alternative, as a disability due to 
undiagnosed illness is denied.

Service connection for a left shoulder disorder, on a direct 
basis or, in the alternative, as a disability due to 
undiagnosed illness is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

